BRITT, J.
Defendant’s only assignment of error is that the prison sentence imposed constituted cruel and unusual punishment in violation of Article I, section 14 of the Constitution of North Carolina and the Eighth Amendment to the Constitution of the United States.
In State v. Powell, 6 N.C. App. 8, 169 S.E. 2d 210 (1969), in an opinion by Brock, J., it is said: “* * * Since the year 1838 the Supreme Court of North Carolina has held in an unbroken line of decisions that punishment not exceeding the statutory limit cannot be considered cruel and unusual in the constitutional sense. [Cases from State v. Manuel, 20 N.C. 144, through State v. Weston, 273 N.C. 275, 159 S.E. 2d 883, listed.] Also, since this Court entered into its first session it has invariably adhered to the same principle. [Cases from State v. Burgess, 1 N.C. App. 142, 160 S.E. 2d 105, through State v. Perryman, 4 N.C. App. 684, 167 S.E. 2d 517, listed.]”
We reaffirm the above-stated principle here. Defendant pleaded ■guilty to an offense punishable under G.S. 14-2 which allows a maximum prison sentence of ten years. The sentence imposed was well within the maximum allowed by statute.
It is also well established in this jurisdiction that an appeal is an exception to the judgment, presenting the face of the record proper for review. State v. Gwyn, 7 N.C. App. 397 (1970). We have *96carefully reviewed the record proper in this case and find it to be free from error.
The judgment of the superior court is
Affirmed.
Brocic and Graham, JJ., concur.